Citation Nr: 0206651	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for malaria.

The Board notes that in the September 1995 rating decision, 
the RO also denied service connection for post-traumatic 
stress disorder.  The veteran perfected an appeal as to the 
denial of service connection for post-traumatic stress 
disorder; however, the claim was subsequently granted in a 
November 1997 rating decision and assigned a 50 percent 
evaluation.  The veteran has not filed a notice of 
disagreement following the grant of service connection for 
post-traumatic stress disorder, and thus that claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In October 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Service connection was denied for malaria in a December 
1969 rating decision.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.  

2.  The evidence received since the December 1969 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for malaria, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1969 rating decision, which denied service 
connection for malaria, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 (2001).

2.  The evidence received since the December 1969 rating 
decision, which denied service connection for malaria, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 1991) § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA 
subsequently issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this case, even though the RO did not have the benefit to 
apply the explicit provisions of the VCAA, the Board finds 
that VA has met its duty to notify and assist in the 
veteran's case.  A review of the record discloses that the 
veteran's service medical records have been requested and 
received by the RO and appear to be intact.  Additionally, 
following the veteran's March 1995 petition to reopen the 
claim for service connection for malaria, the RO wrote a 
letter to the veteran in August 1995.  In the letter, the RO 
informed the veteran that it had previously denied service 
connection for malaria and that he had not appealed the 
decision, and thus that the decision was final.  The RO 
stated that in order for the claim to be reopened, the 
veteran would need to submit "evidence that shows malaria 
was incurred in or aggravated during service."  The RO 
stated that the veteran could submit such evidence "at any 
time."  The record reflects that the veteran did not respond 
to this letter.

In conjunction with the veteran's petition to reopen the 
claim for service connection for malaria, the RO had the 
veteran undergo VA examinations.

In the September 1995 rating decision on appeal, the October 
1995 statement of the case, and the November 1997 and 
February 2002 supplemental statements of the case, the RO 
informed the veteran of the reasons and bases it denied 
reopening the claim for service connection for malaria.  In 
explaining its reasons and bases, the RO informed the veteran 
of the evidence necessary to reopen the claim for service 
connection for malaria.  In the October 1995 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's petition to reopen the claim for 
service connection for malaria.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative at that time, the New York State Division of 
Veterans' Affairs.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

In addition, in February 2001, the RO notified the veteran 
that the VCAA had been signed into law.  The RO informed the 
veteran of its duty to assist him in supporting his claim, to 
include medical records, employment records, or records from 
other federal agencies.  The RO stated what evidence was 
still needed for the veteran's petition to reopen the claim 
for service connection for malaria and the evidence it had in 
its possession.  The RO requested that the veteran respond to 
the letter within 60 days.  The record reflects that the 
veteran did not respond to the letter.

In addition, as noted above, the Board recognizes that new VA 
regulations have redefined "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the regulations do not apply 
to the veteran's claim, filed in March 1995.  

As to obtaining relevant records, the Board notes that the 
veteran has not alleged that he has received any medical 
treatment for malaria.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims, has notified him of the information and 
evidence necessary to substantiate his claims, and has 
allowed him and his representative to submit additional 
evidence and argument.


II.  Decision

At the time of the December 1969 rating decision, the 
evidence of record consisted of service medical records, a VA 
examination report, and the veteran's application for 
benefits.  A description of this evidence follows.

The service medical records show that in January 1968, the 
veteran presented at sick bay with a 24-hour history of 
chills, fever, malaise, sore throat, and syncope.  The 
examiner noted that the veteran had been in Vietnam since 
September 1967 and admitted to taking malaria prophylactics 
twice since then.  The provisional diagnoses were tonsillitis 
and to rule out malaria.  The hospitalization summary report 
shows that the malaria smears were negative.  The discharge 
diagnosis was viral pharyngitis and shows that the veteran 
was hospitalized for five days.

In the veteran's application for compensation, he indicated 
that he had developed malaria in December 1967.

A November 1969 VA examination report shows that the veteran 
reported he had had an attack of malaria in December 1967 but 
had not had any recurrence since then.  A malaria smear done 
at that time was negative.  The examiner entered a diagnosis 
of history of malaria with no recurrence.

In December 1969, the RO denied service connection for 
malaria, stating that the veteran's service medical records 
did not show evidence of malaria either during service or at 
discharge and that the November 1969 examination did not show 
a recurrence of malaria.  The veteran was notified of the 
decision that same month, to include his appeal rights, and 
did not appeal the decision within one year of the 
notification. 

The veteran filed a petition to reopen the claim for service 
connection for malaria in March 1995.  There have been 
numerous records associated with the claims file since the 
December 1969 rating decision.  None of the private medical 
records associated with the claims file include findings or a 
diagnosis of malaria.  The VA treatment records, dated from 
February 1995 to December 1996, do not show findings or a 
diagnosis of malaria.

An August 1995 VA examination report shows that the veteran 
reported he had malaria while in service and that he was 
hospitalized for six weeks.  He stated that at that time, he 
was not on prophylactic treatment.  He stated that he had had 
two recurrences, but none since 1975.  The examiner entered a 
diagnosis of history of malaria.  

In November 1995 statements, the veteran's mother and brother 
stated that they remembered that the veteran had been 
hospitalized with malaria while he was in service.

At the October 1997 hearing, the veteran stated that he was 
hospitalized while in service and was told he had malaria.  
He stated that he lost a lot of weight and had an 
uncontrollable fever.

A May 2001 VA examination report shows that the veteran 
reported that he was hospitalized while in service for 
malaria, which lasted 30 days.  The examiner stated he had an 
opportunity to review the veteran's claims file.  He stated 
the veteran had "a diagnosis of malaria fixed in his mind 
related to this hospitalization."  The veteran stated that 
one to two times per year, he would experience a high fever, 
aching in the joints, headache, and nausea, which he believed 
were recurrences of his malarial illness.  The examiner 
stated that he could not find a report of hospitalization in 
Vietnam, but found a January 1968 hospitalization from a San 
Francisco hospital, which noted that malaria was under 
consideration as a cause of the veteran's fever.  He stated 
that he was able to find eight smears for malarial parasites 
over a two-day period, which were done during the inservice 
hospitalization, which were all negative.  The examiner 
stated that based on his review of the service medical 
records that the veteran was treated with penicillin and 
"rapidly defervesced over a two[-]day period."  He added 
that there was documentation that the veteran had been 
started on prophylactic chloroquine and primaquine.

The examiner stated that a smear during the 1969 examination 
was negative for malaria, as one taken on the date of this 
examination.  He added the following:

I am ordering an antibody test, which at 
this point would likely be negative even 
if the veteran had been exposed to 
malaria in 1967-68 due to the long 
interval.  If, however, the veteran's 
episodes of fever, as related in the 
history[,] were due to malaria, this 
antibody test might be expected to be 
positive.  

Therefore, unless other documentation of 
an acute hospitalization in Vietnam for 
malaria is discovered, or that the 
serological test for malaria is positive, 
I would conclude that the veteran's 
repeated negative malarial smears at the 
time of his acute febrile illness, the 
identification of an agent (pneumococci) 
which effectively accounts for the acute 
febrile illness[,] makes a diagnosis of 
malarial disease in this veteran 
untenable.

The examiner noted that the serological tests for malaria 
conducted at that time were negative.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the December 1969 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for malaria.  See 
38 C.F.R. § 3.156(a).  The reasons for this determination are 
explained below.

Initially, as to the private medical records and the VA 
treatment records, which address disabilities other than 
malaria, those records are not relevant to the issues at hand 
and cannot constitute new and material evidence as to the 
claim for service connection for malaria.  See id.

At the time of the December 1969 rating decision, the 
evidence of record had shown that there was no confirmed 
diagnosis of malaria while the veteran was in service and no 
confirmed diagnosis of malaria based upon the November 1969 
VA examination.

Since the December 1969 rating decision, the veteran has not 
brought forth any evidence that he had malaria while in 
service or that he continues to have residuals of malaria 
since service.  The evidence submitted since the 1969 
decision establishes only that the veteran continues to test 
negative for malaria.  Therefore, the evidence associated 
with the claims file since the December 1969 rating decision 
is cumulative and redundant of that which had been previously 
of record and is not relevant to the veteran's claim that he 
had malaria while in service, and thus cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, he needs to show that he 
incurred malaria while in service.  The veteran's assertions 
that he had malaria are not sufficient to reopen the claim, 
as he made the same assertions at the time of the December 
1969 rating decision.  See id.; see Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

The veteran's mom and brother have stated that they 
remembered that the veteran had been hospitalized while in 
service with malaria.  They are competent to assert that they 
remember that the veteran was hospitalized, which the service 
medical records substantiate; however, they are not competent 
to state that the veteran was diagnosed with malaria, as that 
requires a medical opinion.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Their assertions of a diagnosis of malaria would not 
serve as a basis to reopen the claim for service connection 
for malaria.  See id.

Again, no medical professional has asserted that the veteran 
had malaria in service, nor is there any evidence of 
recurrences of malaria since service.  Accordingly, for the 
reasons explained above, the Board has determined the veteran 
has not submitted new and material evidence to reopen the 
claim for service connection for malaria, and the petition to 
reopen such claim is denied.


ORDER

The petition to reopen the claim for service connection for 
malaria is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

